08/10/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: OP 21-0173


                                        OP 21-0173
                                    _________________

 BETH MCLAUGHLIN,

              Petitioner,

       v.
                                                                       ORDER
 The MONTANA STATE LEGISLATURE, and
 the
 MONTANA DEPARTMENT OF
 ADMINISTRATION,

              Respondents.
                                    _________________

       Counsel for the Montana State Legislature has filed a motion to file an overlength
petition for rehearing of up to 4000 words. In support of the motion, counsel contends
extra words are necessary to “adequately prepare the record and address the Opinion should
the Legislature seed judicial relief after this Court issues its decision.”
       M. R. App. P. 20 allows for very limited criteria for petitions for rehearing.
Whether the Court overlooked a material fact or a question presented by counsel, or the
decision conflicts with a statute or controlling decision not addressed by the Court are the
only grounds available for the Court to consider rehearing a case.
       IT IS ORDERED that the motion to file an overlength petition for rehearing is
GRANTED. The petition shall be limited to the criteria provided in M. R. App. 20.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      August 10 2021